Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2022

                                   No. 04-21-00432-CV

                                   Alejandro CEPEDA,
                                        Appellant

                                            v.

    KOZA HOME SOLUTIONS, LLC, Hector Santos, Legend Title and Abstract, LLC,
                              Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2020-CVF-000579-D1
                   Honorable Honorable Jose A. Lopez, Judge Presiding


                                      ORDER

       Appellee Hector Santos’s unopposed motion for extension of time is GRANTED.
Appellee Santos’s brief is due April 25, 2022. No further extensions will be granted absent
extenuating circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court